Fourth Court of Appeals
                                     San Antonio, Texas
                                               May 8, 2014

             Nos. 04-13-00715-CR, 04-13-00716-CR, 04-13-00717-CR, & 04-13-00716-CR

                                 EX PARTE Rogelio RINCON, Jr.,

                      From the 379th Judicial District Court, Bexar County, Texas
              Trial Court Nos. 2012CR2442, 2012CR2443, 2012CR2444, & 2012CR2445
                       Honorable Andrew Carruthers, Magistrate Judge Presiding

                                            O R D E R

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        Rogelio Rincon appeals the trial court’s denial of his applications for writs of habeas corpus
seeking reduction of bail. Rincon filed an application in each of four cases: 2012-CR-2442
(Appeal No. 04-13-00715-CR); 2012-CR-2443 (Appeal No. 04-13-00716-CR); 2012-CR-2444
(Appeal No. 04-13-00717-CR); and 2012-CR-2445 (Appeal No. 04-13-00718-CR). The trial court
heard the four applications together and orally denied relief in each at the conclusion of the hearing.
Although the docket sheet in each case reflects the court denied relief, the trial court signed an order
denying relief only in Cause No. 2012-CR-2444 (Appeal No. 04-13-00717-CR).

        A written, signed order is necessary to invoke this court’s jurisdiction. See Cravin v. State,
95 S.W.3d 506, 508 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d); Ex parte Wiley, 949 S.W.2d
3, 4 (Tex. App.—Fort Worth 1996, no pet.). A docket entry is not part of the record, and is
insufficient to invoke this court’s jurisdiction. See State v. Cox, 235 S.W.3d 283, 284–85 (Tex.
App.—Fort Worth 2007, no pet.); Ex parte Wiley, 949 S.W.2d at 4.

        We therefore ORDER Rincon to secure a signed, written order denying habeas corpus relief
from the trial court in Cause Nos. 2012-CR-2442, 2012-CR-2443, and 2012-CR-2445 and to direct
the trial court clerk to file a supplemental record containing the order. If a supplemental record
containing a signed written order is not filed in Appeal Nos. 04-13-00715-CR, 04-13-00716-CR,
and 04-13-00718-CR by May 19, 2014, those appeals will be dismissed for want of jurisdiction.

       We further ORDER the clerk of this court to serve a copy of this order on the trial court
judge and the magistrate judge.

           It is so ORDERED on the 8th day of May, 2014.

                                               PER CURIAM
ATTESTED TO:          ____________________________
                      Keith E. Hottle
                      Clerk of Court